Mr. Presiding Justice Baker delivered the opinion of the court. 3. Master and servant, § 37*—when letter does not constitute notice to cancel contract of employment. Under a contract of employment requiring three months’ notice to cancel the same, a letter written by the employer to the employe stating that “the best way to relieve us of an embarrassing situation would he for you to immediately set about looking for another business connection and resign,” etc., held not to constitute a discharge nor a notice of the desire of the employer to cancel the contract.